Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Preliminary amendment filed 09/15/2020.
Claims 13-19, 20-26, 27-32 are pending.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GERMANY 102014018873.6, filed on 12/16/2014.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Figures 1-5  should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13, 14, 16, 17, 18, 19, 20, 21, 23, 24, 25, 26, 27, 28, 30, 31, 32  is/are rejected under 35 U.S.C. 103 as being unpatentable over 20160094586 A1 in view of 20050270975, and further in view of  Patent No. US 6609002 .
Regarding to claim 13, 20160094586 teaches generating a list (i.e., the check list generation) [see Paragraph 0135] of possible pairs between the first device and the 
establishing a respective priority for each possible pairs included in the list (i.e., The order in which candidate pairs are tried is dictated by the ICE static priority scheme, with higher priority pairs being tried ahead of lower priority pairs) [see Paragraph 0084] , and 
generating the real time connection between the first endpoint and the second endpoint (i.e., The media session may be established to establish a real-time communication event between the initiating endpoint and the responding endpoint. The real-time communication event may be a voice and/or video call) [see Paragraph 0180] , in which: 
first there is an attempt to generate the real time connection using a highest-priority connection path and, if this is not possible, then there are attempts (i.e., tried to establish) [see Paragraph 0084 & 0143] to establish the real time connection using the connection path with a next highest priority , until the real time connection is actually established (i.e., At S16, the clients 7a, 7b perform connectivity checks. Connectivity checks are performed for individual candidate pairs in the check list in the order in which they appear in the check list, starting with the pair at the top of the list (i.e. in order of priority). Thus, pairs with the highest new priorities  are checked first. The connectivity checks continue until a stopping criterial is met e.g. until a certain number (one or more) 
wherein for each possible connection path, its respective quality-of-service (i.e., jitter, packet loss) value is determined and is considered when establishing its priority on the list (i.e., During the connectivity checks of S16, the endpoints can find several potential paths for media flow. As part of connectivity checks in addition to establishing a media path the endpoints also probe the potential paths for media quality. The probing could be as simple as determine network RTT, packet loss, jitter etc. on the different paths) [see Paragraph 0147];
modifying the list of possible connection paths so that a highest-priority connection path is identified as a first possible connection path in the list has highest QoS and such that possible connection paths that are assigned a lower priority and placed at an end of the list (A respective first pair priority may be assigned to each of the candidate pairs in dependence on the type metrics and the selection data, the at least one candidate pair selected in favour of another candidate pair in the set having a lower first pair priority than the at least one candidate pair, the at least one candidate pair selected on that basis. A respective second pair priority may be assigned to each of the candidate pairs in dependence on the type metrics, wherein the second pair priorities are independent of the selection data, the first pair priorities assigned by modifying the second pair 
enabling a real time connection between the first device and the second device based on the modified list [see Paragraph 0147]
However, 20160094586 does not explicitly teach the list of possible connection paths so that a highest-priority connection path is identified as a first possible connection path in the list has a highest predicted QoS and such that possible connection paths that are predicted as providing reductions in QoS are assigned a lower priority and placed at an end of the list.
20050270975 , from the same or similar fields of endeavor, teaches generating a list of possible connection paths between the first endpoint and the second endpoint,
a quality of service (QoS) for each and every possible connection path identified in the listmodifying the list of possible connection paths so that a highest-priority connection path is identified as a first possible connection path in the list has a highest predicted QoS and such that possible connection paths that are predicted as providing 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20160094586 in view of 20050270975 because 20050270975 suggests that there is therefore a need in the art for techniques to efficiently schedule transmission in a wireless network.
However, 20160094586 and 20050270975 do not explicitly teach predicting a quality of service (QoS) for each and every possible connection path.
Patent No. US 6609002, from the same or similar fields of endeavor, teaches  predicting a quality of service (QoS) for each and every possible connection path (The predictive routing scheme may be used to provide Quality of Service (QoS) guarantees 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20160094586 and 20050270975), and further in view of 6609002 because 6609002 suggests that Therefore, there is a need for a method for routing with guaranteed quality of service in a LEO satellite network which effectively handles handover rerouting.
Regarding to claim 14, 20160094586 further teaches wherein enabling the real-time connection comprises using a possible connection path associated with the highest predicted QoS value in the modified list [see Paragraphs 0083 & 0084 & 0093 & 0104 & 0135 & 0143]. 
Regarding to claim 16, 20160094586 further teaches wherein modifying the list using the QoS further comprises modifying the list using a previous QoS value from a previously established connection (A respective first pair priority may be assigned to each of the candidate pairs in dependence on the type metrics and the selection data, the at least one candidate pair selected in favour of another candidate pair in the set having a lower first pair priority than the at least one candidate pair, the at least one candidate pair selected on that basis. A respective second pair priority may be assigned to each of the candidate pairs in dependence on the type metrics, wherein the second pair priorities are independent of the selection data, the first pair priorities assigned by 
 Regarding to claim 17, 20160094586 further teaches wherein predicting the QoS value for each of the possible connection paths comprises predicting using QoS values received from Session Traversal Utilities for Network Address Translation (STUN) connectivity check messages ([0049] STUN allows an endpoint to determine whether or not it is located behind a NAT and, if so, the public address of the NAT which is mapped to the private address of the initiating endpoint (i.e. effectively giving it access to the mapping 9) so that the endpoint may include that public address in the IP payload(s) rather than its own private address. Typically, STUN works by the initiating endpoint sending a query to a STUN server, which is relayed to the STUN server through the NAT and via the public network as IP datagram(s). Because the NAT replaces the private address in the IP header(s) of the query with the corresponding public address on the public side of the NAT, the STUN server can obtain the latter from the IP 
Regarding to claim 18, 20160094586 and 20050270975 and Patent No. US 6609002 teach the limitations of claim 13 above.
However, 20160094586 and 20050270975 do not explicitly teach defining groups for the first device or the second device; and wherein predicting the QoS value for each of the possible connection paths comprises predicting a group QoS value.
Patent No. US 6609002, from the same or similar fields of endeavor, teaches defining groups for the first device or the second device; and wherein predicting the QoS value for each of the possible connection paths comprises predicting a group QoS value (The predictive routing scheme may be used to provide Quality of Service (QoS) guarantees for both Constant Bit-Rate (CBR) and Variable Bit-Rate (VBR) traffic types. The predictive routing scheme takes advantage of the predictable qualities) [see Abstract and  Col. 4, Lines 44-46].


Regarding to claim 19, 20160094586 further teaches wherein the group QoS value is determined using a previously established connection or an existing connection [see Paragraphs 0083 & 0084 & 0093 & 0104 & 0135 & 0143]. 
Regarding to claim 20, 20160094586 teaches  a non-transitory, computer-readable medium storing instructions that, when executed by a processor, cause:generating a list (i.e., the check list generation) [see Paragraph 0135] of possible pairs between the first device and the second device (i.e., The way that ICE does this is to systematically try all possible pairs in a specific sorted order until it finds a set of one or more valid (i.e. working) candidate pairs, one of which can then be selected for the media session.)  [see Paragraph 0083] (i.e., Finding the ideal connectivity path becomes critical to ensure the best possible experience for users and also to ensure media quality SLAs ("Service Level Agreements") for users subscribing to online services can be met) [see Paragraph 0093]; 

generating the real time connection between the first endpoint and the second endpoint (i.e., The media session may be established to establish a real-time communication event between the initiating endpoint and the responding endpoint. The real-time communication event may be a voice and/or video call) [see Paragraph 0180] , in which: 
first there is an attempt to generate the real time connection using a highest-priority connection path and, if this is not possible, then there are attempts (i.e., tried to establish) [see Paragraph 0084 & 0143] to establish the real time connection using the connection path with a next highest priority , until the real time connection is actually established (i.e., At S16, the clients 7a, 7b perform connectivity checks. Connectivity checks are performed for individual candidate pairs in the check list in the order in which they appear in the check list, starting with the pair at the top of the list (i.e. in order of priority). Thus, pairs with the highest new priorities  are checked first. The connectivity checks continue until a stopping criterial is met e.g. until a certain number (one or more) of candidate pairs is revealed to be valid and/or after a predetermined amount of time has elapsed. For so-called "aggressive nomination", connectivity checks end when the first valid candidate is found; "regular nomination" however allows connectivity checks to continue to attempt to find more than one valid candidate pair (if desired). At the end of the connectivity checks, a list of the one or more candidates revealed to be valid is generated (valid list) [see Paragraph 0143];

modifying the list of possible connection paths so that a highest-priority connection path is identified as a first possible connection path in the list has highest QoS and such that possible connection paths that are assigned a lower priority and placed at an end of the list (A respective first pair priority may be assigned to each of the candidate pairs in dependence on the type metrics and the selection data, the at least one candidate pair selected in favour of another candidate pair in the set having a lower first pair priority than the at least one candidate pair, the at least one candidate pair selected on that basis. A respective second pair priority may be assigned to each of the candidate pairs in dependence on the type metrics, wherein the second pair priorities are independent of the selection data, the first pair priorities assigned by modifying the second pair priorities in dependence on the selection data, the at least one candidate pair having a lower second pair priority but higher first pair priority than the other candidate pair. The second pair priorities may be assigned in accordance with the ICE protocol) [see Paragraph 0148] ("higher priority" of a priority scheme means that assigned to a path which is favoured by that scheme as compared with another path assigned a "lower priority" irrespective of the manner in which those priorities are represented (any desired 
enabling a real time connection between the first device and the second device based on the modified list [see Paragraph 0147]
However, 20160094586 does not explicitly teach the list of possible connection paths so that a highest-priority connection path is identified as a first possible connection path in the list has a highest predicted QoS and such that possible connection paths that are predicted as providing reductions in QoS are assigned a lower priority and placed at an end of the list.
20050270975 , from the same or similar fields of endeavor, teaches generating a list of possible connection paths between the first endpoint and the second endpoint,
a quality of service (QoS) for each and every possible connection path identified in the listmodifying the list of possible connection paths so that a highest-priority connection path is identified as a first possible connection path in the list has a highest predicted QoS and such that possible connection paths that are predicted as providing reductions in QoS are assigned a lower priority and placed at an end of the list (The scheduler then sorts the identified links based on their priority and/or other criteria (block 614). The scheduler may assign higher priority to links carrying real-time flows and lower priority to links carrying best effort flows. The scheduler may also assign higher priority to links with higher ARQ rounds and lower priority to links carrying the first transmission of MAC SDUs. In general, the scheduler may prioritize the identified 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20160094586 in view of 20050270975 because 20050270975 suggests that there is therefore a need in the art for techniques to efficiently schedule transmission in a wireless network.
However, 20160094586 and 20050270975 do not explicitly teach predicting a quality of service (QoS) for each and every possible connection path.
Patent No. US 6609002, from the same or similar fields of endeavor, teaches  predicting a quality of service (QoS) for each and every possible connection path (The predictive routing scheme may be used to provide Quality of Service (QoS) guarantees for both Constant Bit-Rate (CBR) and Variable Bit-Rate (VBR) traffic types. The predictive routing scheme takes advantage of the predictable qualities) [see Abstract and  Col. 4, Lines 44-46].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20160094586 and 20050270975), and further in view of 6609002 because 6609002 

Regarding to claim 21, claim 21 is rejected the same limitations of claim 14 above.
Regarding to claim 23, claim 21 is rejected the same limitations of claim 16 above.
Regarding to claim 24, claim 24 is rejected the same limitations of claim 17 above.
Regarding to claim 25, claim 25 is rejected the same limitations of claim 18 above.
Regarding to claim 26, claim 26 is rejected the same limitations of claim 19 above.

Regarding to claim 27, 20160094586 teaches a system for generating real-time connections, comprising: one or more processors; and a memory operatively connected to the one or more processors and storing instructions that, when executed by the one or more processors, cause:
generating a list (i.e., the check list generation) [see Paragraph 0135] of possible pairs between the first device and the second device (i.e., The way that ICE does this is to systematically try all possible pairs in a specific sorted order until it finds a set of one or more valid (i.e. working) candidate pairs, one of which can then be selected for the media session.)  [see Paragraph 0083] (i.e., Finding the ideal connectivity path becomes critical to ensure the best possible experience for users and also to ensure 
establishing a respective priority for each possible pairs included in the list (i.e., The order in which candidate pairs are tried is dictated by the ICE static priority scheme, with higher priority pairs being tried ahead of lower priority pairs) [see Paragraph 0084] , and 
generating the real time connection between the first endpoint and the second endpoint (i.e., The media session may be established to establish a real-time communication event between the initiating endpoint and the responding endpoint. The real-time communication event may be a voice and/or video call) [see Paragraph 0180] , in which: 
first there is an attempt to generate the real time connection using a highest-priority connection path and, if this is not possible, then there are attempts (i.e., tried to establish) [see Paragraph 0084 & 0143] to establish the real time connection using the connection path with a next highest priority , until the real time connection is actually established (i.e., At S16, the clients 7a, 7b perform connectivity checks. Connectivity checks are performed for individual candidate pairs in the check list in the order in which they appear in the check list, starting with the pair at the top of the list (i.e. in order of priority). Thus, pairs with the highest new priorities  are checked first. The connectivity checks continue until a stopping criterial is met e.g. until a certain number (one or more) of candidate pairs is revealed to be valid and/or after a predetermined amount of time has elapsed. For so-called "aggressive nomination", connectivity checks end when the first valid candidate is found; "regular nomination" however allows connectivity checks to continue to attempt to find more than one valid candidate pair (if desired). At the end 
wherein for each possible connection path, its respective quality-of-service (i.e., jitter, packet loss) value is determined and is considered when establishing its priority on the list (i.e., During the connectivity checks of S16, the endpoints can find several potential paths for media flow. As part of connectivity checks in addition to establishing a media path the endpoints also probe the potential paths for media quality. The probing could be as simple as determine network RTT, packet loss, jitter etc. on the different paths) [see Paragraph 0147];
modifying the list of possible connection paths so that a highest-priority connection path is identified as a first possible connection path in the list has highest QoS and such that possible connection paths that are assigned a lower priority and placed at an end of the list (A respective first pair priority may be assigned to each of the candidate pairs in dependence on the type metrics and the selection data, the at least one candidate pair selected in favour of another candidate pair in the set having a lower first pair priority than the at least one candidate pair, the at least one candidate pair selected on that basis. A respective second pair priority may be assigned to each of the candidate pairs in dependence on the type metrics, wherein the second pair priorities are independent of the selection data, the first pair priorities assigned by modifying the second pair priorities in dependence on the selection data, the at least one candidate pair having a lower second pair priority but higher first pair priority than the other candidate pair. The second pair priorities may be assigned in accordance with the ICE protocol) [see Paragraph 0148] ("higher priority" of a priority scheme means that assigned to a path 
enabling a real time connection between the first device and the second device based on the modified list [see Paragraph 0147]
However, 20160094586 does not explicitly teach the list of possible connection paths so that a highest-priority connection path is identified as a first possible connection path in the list has a highest predicted QoS and such that possible connection paths that are predicted as providing reductions in QoS are assigned a lower priority and placed at an end of the list.
20050270975 , from the same or similar fields of endeavor, teaches generating a list of possible connection paths between the first endpoint and the second endpoint,
a quality of service (QoS) for each and every possible connection path identified in the listmodifying the list of possible connection paths so that a highest-priority connection path is identified as a first possible connection path in the list has a highest predicted QoS and such that possible connection paths that are predicted as providing reductions in QoS are assigned a lower priority and placed at an end of the list (The scheduler then sorts the identified links based on their priority and/or other criteria (block 614). The scheduler may assign higher priority to links carrying real-time flows and lower priority to links carrying best effort flows. The scheduler may also assign 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20160094586 in view of 20050270975 because 20050270975 suggests that there is therefore a need in the art for techniques to efficiently schedule transmission in a wireless network.
However, 20160094586 and 20050270975 do not explicitly teach predicting a quality of service (QoS) for each and every possible connection path.
Patent No. US 6609002, from the same or similar fields of endeavor, teaches  predicting a quality of service (QoS) for each and every possible connection path (The predictive routing scheme may be used to provide Quality of Service (QoS) guarantees for both Constant Bit-Rate (CBR) and Variable Bit-Rate (VBR) traffic types. The predictive routing scheme takes advantage of the predictable qualities) [see Abstract and  Col. 4, Lines 44-46].

Regarding to claim 28, claim 28 is rejected the same limitations of claim 14 above.
Regarding to claim 30, claim 30 is rejected the same limitations of claim 16 above.
Regarding to claim 31, claim 31  is rejected the same limitations of claim 18 above.
Regarding to claim 32, claim 32 is rejected the same limitations of claim 19 above.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent No. 9,883,521. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Claim 13 of the application serial number 17/020,921
Claim 1 of the Patent Number 9883521
generating a list of possible connection paths between a first device and a second device; predicting a quality of service (QoS) value for each of the possible connection paths in the list; modifying the list using the QoS value to generate a modified list by listing the possible connection paths by a highest predicted QoS value; and enabling a real-time connection between the first device and the second device based on the modified list. 
generating a list of possible connection paths between the first endpoint and the second endpoint, predicting a quality of service (QoS) for each and every possible connection path identified in the list, modifying the list of possible connection paths so that a highest-priority connection path is identified as a first possible connection path in the list has a highest predicted QoS and such that possible connection paths that are predicted as providing reductions in QoS are assigned a lower priority and placed at an end of the list, and generating the real time connection between the first endpoint and the second endpoint based on the modified list, in which: first there is an attempt to generate the real time connection using the highest-priority .



Claim 13 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent No. 10455595. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Regarding to claim 13, claim 1  of U.S. Patent No. 10455595 teaches 
Claim 13 of the application serial number 17/020,921
Claim 1 of the Patent Number 10455595
generating a list of possible connection paths between a first device and a second device; predicting a quality of service (QoS) value for each of the possible connection paths in the list; modifying the list using the QoS value to generate a modified list by listing the possible connection paths by a highest predicted QoS value; and enabling a real-time connection between the first device and the second device based on the modified list. 
generating a list of possible connection paths between the first endpoint and the second endpoint, predicting a quality of service (QoS) for each and every possible connection path identified in the list, modifying the list of possible connection paths so that a highest-priority connection path is identified as a first possible .



Claim 13 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent No. 10813105. Although the claims at issue are not identical, they are not patentably distinct from each other because 

Claim 13 of the application serial number 17/020,921
Claim 1 of the Patent Number 10813105
generating a list of possible connection paths between a first device and a second device; predicting a quality of service (QoS) value for each of the possible connection paths in the list; modifying the list using the QoS value to generate a modified list by listing the possible connection paths by a highest predicted QoS value; and enabling a real-time connection between the first device and the second device based on the modified list. 
generating a list of possible connection paths between the first endpoint and the second endpoint; predicting a quality of service (QoS) for the possible connection paths identified in the list; modifying the list of possible connection paths so that a highest-priority connection path is identified as a first possible connection path in the list has a highest predicted QoS and such that possible connection paths that are predicted as providing reductions in QoS are assigned a lower priority and placed at an end of the list; and facilitating establishment of the real time connection between the first endpoint and the second endpoint based on the modified list, wherein the facilitating establishment of the real time connection between the first endpoint and the second endpoint based on the modified list comprises: first .








Allowable Subject Matter
Claims 15, 22, 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133.  The examiner can normally be reached on 7:30-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUONG T HO/Examiner, Art Unit 2412